Citation Nr: 0502487	
Decision Date: 02/02/05    Archive Date: 02/15/05	

DOCKET NO.  99-18 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of clear cell odontogenic carcinoma, claimed as 
secondary to tobacco dependence incurred in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The appellant is a veteran who had active military duty from 
October 1969 to September 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which denied 
service connection for nicotine dependence and secondary 
service connection for odontogenic carcinoma.  In November 
2001 the Board remanded the case for additional evidentiary 
development and for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 1999 the veteran 
testified at a personal hearing at the RO.  In July 2001 he 
testified at a Travel Board hearing.  Because the Veterans 
Law Judge who conducted that hearing retired, the veteran was 
offered the opportunity for another Travel Board hearing, and 
such hearing was held before the undersigned in December 
2004.  Transcripts of all hearings are on file and have been 
considered.  


FINDINGS OF FACT

1.  The instant claim was received in January 1998.  

2.  A preponderance of the evidence is against a finding that 
the veteran's clear cell odontogenic carcinoma of the mouth 
was proximately caused by tobacco use and/or nicotine 
dependence.


CONCLUSION OF LAW

Service connection for the residuals of the veteran's clear 
cell odontogenic carcinoma is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); VAOPGCPREC 
67-90, 2-93, 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The VCAA and implementing regulations 
apply in the instant case.  VCAA provides that VA will notify 
claimants of the evidence necessary to substantiate claims, 
and make reasonable efforts to assist claimants in obtaining 
such evidence.  The claim was filed and initially adjudicated 
before the adoption of VCAA.  Nonetheless, as the VCAA 
applies, the Board remanded case, in November 2001, for VCAA 
compliance.  Additionally, the rating decision and statements 
of the case issued in this appeal have explained to the 
veteran the applicable laws and regulations and have detailed 
the evidence necessary to substantiate his claim.  During the 
lengthy pendency of this appeal all relevant medical records 
were collected for review, including records and statements 
from private physicians and VA examinations (which are 
adequate for rating purposes).  

The veteran does not argue, and the record does not suggest, 
that there is any additional relevant evidence which has not 
been collected for review.  The veteran was formally provided 
VCAA notice in February 2004.  The Board finds that there is 
no reasonable likelihood that any additional relevant 
evidence is available for review.  The veteran has been 
informed of what evidence he must present and what evidence 
VA will collect on his behalf, and that he should submit any 
pertinent evidence he may have in his possession; VA's duties 
to assist and notify under VCAA are satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).

Effective July 22, 1998, new legislation was passed which 
provided that a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in line of duty in active service on the 
basis that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service.  38 U.S.C.A. § 1103(a).  The veteran's 
claim in this case was received prior to that legislation, in 
January 1998.  

Prior to this statutory change of law in 1998, disability or 
death of a veteran attributable to tobacco use was not 
prohibited, and was governed by existing laws and regulations 
and VA General Counsel precedent opinions.  In VAOPGCPREC  2-
93, VA General Counsel stated that direct service connection 
of a disability or death may be granted if the evidence 
established that an injury or disease resulted from tobacco 
use in the line of duty during active service.  In VAOPGCPREC 
19-97, VA General Counsel held that service connection could 
be granted on a secondary basis under 38 C.F.R. § 3.310(a), 
if three conditions were met.  Specifically, General Counsel 
found that service connection may be granted for disability 
or death attributable to tobacco use subsequent to military 
service if it was established that such tobacco use resulted 
from nicotine dependence arising in service, and the death or 
disability was secondary pursuant to 38 C.F.R. § 3.310(a).  
Service connection for disability or death attributable to 
tobacco would be warranted with affirmative answers to the 
following three questions: (1) Whether nicotine dependence 
may be considered as disease for the purposes of the laws 
governing veteran's benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these questions was 
answered in the affirmative, service connection could be 
established on a secondary basis.  

VAOPGCPREC 67-90 states that nicotine dependence may be 
considered a disease for compensation purposes.  The question 
of proximate cause includes the necessity of reviewing 
whether there were any intervening and superceding causes, 
such as if a veteran quit using tobacco products following 
service, and then resumed using tobacco at some later time, 
the latter dependence obviously being unrelated to service.  
Other inquiries were to be made with respect to exposure to 
environmental or occupational agents subsequent to military 
service.  

Facts:  As noted above, the veteran had active military 
service from October 1969 to September 1971.  In written 
statements and sworn testimony at multiple hearings, the 
veteran reported that he began smoking cigarettes during 
basic training in service.  This is corroborated to a degree 
by a written statement by the veteran's mother received in 
February 1999, wherein she reports that the veteran did not 
smoke until he returned from Army basic training at the end 
of 1969.  The veteran has further reported that he continued 
smoking until some time in 1991 or 1992.  

A March 1999 statement from the veteran's private dentist 
indicates that in May 1996, the veteran was seen for a 
routine check up and mentioned some swelling near his right 
maxillary (upper) canine.  X-rays were negative but a follow-
up visit several days later showed irritation around this 
area.  By September 1996, the tissues had improved, but the 
veteran was referred to an oral surgeon.  Subsequent biopsy 
by the oral surgeon resulted in the identification of a clear 
cell odontogenic carcinoma of the right maxilla.  At this 
time, it was also noted that the veteran had chronic 
maxillary sinusitis and ethmoid sinusitis with a right 
chronic antral choanal polyp.  In November 1996, the veteran 
was provided private surgical excision of three upper right 
anterior teeth and a maxillary alveolectomy with frozen 
section biopsies.  Also performed was a right Caldwell-Luc, a 
right total ethmoidectomy and excision of a right 
antrochoanal polyp.  Pathology reports of the excised 
material subsequently were identified as an odontogenic tumor 
which was cancerous.  

The veteran claims that his odontogenic carcinoma of the 
mouth and current residuals of surgery therefor are directly 
attributable to tobacco use and a nicotine dependence which 
commenced during military service.  In March 1999, his 
dentist wrote a statement describing the veteran's clinical 
course and which stated that these "lesions are rare, and 
I've never seen this condition in non-smokers."  He could 
only conclude that the veteran's exposure to some agent may 
have resulted in this disability and that "tobacco smoke 
would be my first choice."

In November 1999, the veteran's dentist wrote that the 
Surgeon General warning specifically stated that nicotine was 
habit forming, and that it was this habit that was 
responsible for the veteran's oral cancer.
In April 2003, the veteran was provided a VA examination by 
an oral surgeon.  He noted that the veteran's private surgery 
in 1996 included extraction of four teeth and removal of bone 
in the upper right maxilla in the area of the sinus.  The 
veteran stated that he slept with his upper partial and that 
he had inflammatory papillary hyperplasia in the area of the 
partial base.  Intraoral examination revealed missing teeth 
numbers 1, 5, 6, 7, 8, 16, 17, 20, 22, 30, and 32.  He had a 
bridge from 21 to 23 replacing 22.  He had a bridge from 29 
to 31 replacing tooth 30.  There were crowns on tooth numbers 
9, 3, 14 and 15.  There was a cantilever bridge replacing 
tooth number 10 with a crown on numbers 11, 12, and 13.  A 
Panorex confirmed missing teeth.  There was a vertical bony 
defect in the area of tooth numbers 5, 6, 7, and 8.  The 
diagnosis was clear cell odontogenic lesion of the upper 
right jaw.  The veteran contended that this was attributable 
to tobacco use which he commenced during service.  The oral 
surgeon suggested that the origin of this type of cancer be 
explored to determine the usual cause and the diagnosis of 
the cancer some 25 years after discharge.  

Based upon the oral surgeon's recommendation, the veteran's 
claims folder was referred to a VA physician for an opinion.  
The August 2003 opining physician is identified as the Chief 
of Surgical Oncology at the local VA Medical Center.  The 
physician reviewed the entirety of the veteran's claims 
folder.  The oncologist noted that clear cell odontogenic 
carcinoma was derived from odontogenic epithelial cell known 
as clear cell, and had its origin in the embryonic oral 
ectoderm of the dental lamina.  Histological appearance and 
biological behavior of this tumor were not necessarily 
linked, the assessment of the growth potential of this tumor 
was very difficult, and there was not a significant amount of 
clinical experience or studies available.  The age of the 
average affected patients ranged from the 4th to the 8th 
decade and was markedly biased in women on a four to one 
ratio.  Only about one-quarter of occurrences were found in 
the maxilla.  Based upon a review of the evidence on file, it 
was the oncologist's opinion that there was no relationship 
between the veteran's smoking and this tumor by all of the 
available evidence in the literature and his personal 
experience in treating these tumors of the head and neck 
origin.  No studies or medical literature had established why 
odontogenic tumors became cancerous, and because such tumors 
may be present at birth, it was impossible to establish the 
exact time of such tumors conversion to a malignancy.  
Analysis:  With respect to the actual onset of the nicotine 
dependency, the Board notes that the service medical records 
are entirely silent for any reference to tobacco use.  This, 
however, is certainly not determinative.  Both the veteran 
and his mother claim that he began smoking tobacco in service 
and thus imply that this is when the clinical dependency 
commenced.  Of course, neither the veteran or his mother are 
shown to have the requisite medical expertise to render a 
clinical opinion as to an onset of nicotine dependency.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Conversely, there is no medical evidence contradicting the 
veteran's and his mother's assertions.  However, there is no 
need to determine precisely when the veteran's nicotine 
dependence had its onset.  Such finding is not dispositive in 
this case.  

What is dispositive is that the preponderance of the evidence 
is against a finding that nicotine dependence/smoking was the 
proximate cause of the veteran's clear cell odontogenic 
carcinoma 25 years after he was separated from service.  On 
this issue, there are essentially two opinions to consider.  
The veteran's private dentist reports that lesions of the 
veteran's type are rare and that he had never seen such 
lesions in non-smokers.  He reported that exposure to some 
agent may have resulted in the cancer and that tobacco smoke 
would be his first choice.  On the other hand, the Chief of 
Oncology of a VA medical center explains that the veteran's 
oral cancer was actually superimposed upon a preexisting 
odontogenic epithelial cell known as clear cell which had 
it's origin in the embryonic oral ectoderm of the dental 
lamina.  That is, before the veteran had cancer, he 
manifested a benign tumor in the mouth which may have been 
present at birth or at any time thereafter.  Such tumors are 
rare and are more prevalent in women than men; only one-
quarter of such tumors are found in the maxilla.  The 
oncologist explained that by all evidence available in the 
literature and his personal experience in treating cancer 
there had never been a determination of why odontogenic 
tumors became cancerous, and opined that thus there was no 
evidence of a causal relationship between tobacco use and the 
onset of cancer in a preexisting odontogenic tumor.  

The Board finds that the opinion of the VA Chief of Oncology 
outweighs that presented by the veteran's private dentist.  
Although the veteran's dentist reports that he had never seen 
such a lesion in a non-smoker, he did not actually indicate 
how many such instances he had ever seen at any time, let 
alone treated.  Indeed, he did not treat the veteran for his 
cancerous tumor, but referred him to an oral surgeon.  He 
opined that the veteran's exposure to some agent may have 
resulted in the cancer and that tobacco smoke was simply his 
first choice.  On the other hand, the VA oncologist first 
adequately explained that the veteran did not simply manifest 
a cancer of the mouth, but instead had a preexisting 
odontogenic tumor which had existed at any time from birth 
forward, and that the medical literature and his own personal 
experience revealed no causal reason for why such tumors 
might become cancerous over time.  He reported an essential 
absence of medical literature revealing any causal connection 
between tobacco use and the onset of cancer in a preexisting 
odontogenic tumor.  In the face of this evidence, the Board 
must find that the veteran's private dentist's statement was 
essentially speculative in nature.  Furthermore, as the 
oncologist (by training and specialty) presumably has more 
expertise in the diagnosis of cancers, his opinion must be 
accorded greater probative value.  The Board does not find 
that the evidence regarding the proximate cause of the 
veteran's oral cancer is in relative equipoise so as to 
trigger application of the reasonable doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After receiving the most recent supplemental statement of the 
case, issued by the RO in August 2003, the veteran wrote 
complaining about his May 2003 VA examination.  He reported 
that the VA "dentist" to whom he was referred was prejudiced 
against him and alleged that he was "medically 
unprofessional."  The Board finds this argument to be without 
merit because there is nothing in this April 2003 report of 
examination which demonstrates prejudice against the veteran.  
Indeed, there is nothing in the report of examination which 
either supports or contradicts the veteran's current claim.  
Furthermore, that examination was not performed by a 
"dentist" but rather by an oral surgeon and the report simply 
presents detailed clinical (which have not been placed in 
dispute).  The examination report clearly identifies that the 
veteran has postoperative residual disability attributable to 
his earlier surgery for clear cell odontogenic carcinoma.  
The report does not affect the outcome of this decision.  It 
was because this examination report does not discuss the 
etiology of the veteran's oral cancer that the veteran's 
claims folder was referred to the VA oncologist for review 
and an opinion. 

In November 2003, the veteran also complained that he was not 
in fact provided a physical examination by the VA oncologist 
who provided the August 2003 opinion discussed above.  The 
veteran pointed out that the Board had in fact remanded his 
case in November 2001 for, among other things, the veteran to 
be examined by a VA oncologist.  The veteran is correct in 
reporting that he was not in fact physically examined by a VA 
oncologist.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
US Court of Appeals for Veterans Claims (Court) held that VA 
was obligated by law to insure either RO or Board compliance 
with development directed in earlier Board remand actions.  
While, strictly speaking, the veteran was not actually 
provided a physical examination by a VA oncologist, the Board 
nonetheless finds that the development conducted by the RO 
pursuant to the Board's November 2001 remand clearly 
satisfies both the spirit and intent of the Court's decision 
in Stegall.

The veteran was in fact provided an actual physical 
examination by an oral surgeon who was best qualified to 
provide a report of examination which clearly detailed all 
current findings with respect to the veteran's teeth and 
mouth.  That is, this examination provided clear clinical 
findings with respect to each and every detail of current 
disability of the veteran's mouth and teeth.  Standing alone, 
this examination did not comply with the Board's earlier 
remand.  However, to comply with the remand order the RO 
forwarded the veteran's claims file (including the report of 
the oral surgeon) to a VA oncologist for review and an 
opinion on the critical question in this case.  At this 
point, further examination of the veteran would have been 
pointless.  The findings of the oral surgeon regarding 
postoperative residual disability, and the fact that the 
veteran had clear cell odontogenic carcinoma were not (and 
have since not been placed) in dispute.  What was needed was 
an oncologist's review of the veteran's clinical history and 
an expert opinion regarding the etiology of the his clear 
cell odontogenic carcinoma.  The veteran's claims folder 
(including the clinical history of onset, discovery, 
treatment, surgery, and postoperative follow-up for his oral 
cancer) was reviewed by the VA oncologist.  It was at this 
time that it was first clearly noted that the veteran's oral 
cancer occurred in a preexisting benign tumor which had 
existed in the veteran from at any time since birth, forward.  
The oncologist provided an opinion based upon his own 
personal experience and training and upon available medical 
literature.  No contradictory medical opinion or medical 
literature has since been presented .
The Board concludes that the development conducted by the RO 
actually went above and beyond the request by the Board in 
it's November 2001 remand.  Instead of a single examination 
by an expert in cancer, the veteran was provided an 
examination by an expert in oral surgery, followed by a 
clinical review of the record and an opinion by an expert in 
cancer.  Accordingly, the Board finds that the development 
conducted on remand was not in violation of Stegall.

The opinion of the consulting oncologist is the "best" 
(most probative) evidence in the matter at hand, and 
consequently the preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.


ORDER

Service connection for the postoperative residuals of clear 
cell odontogenic carcinoma, claimed as secondary to tobacco 
use/dependence incurred in service, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


